Citation Nr: 0936273	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision in which the 
RO denied the Veteran's claim for service connection for 
spine, ankylosing spondylitis.   

This claim was previously before the Board in April 2008 and 
was remanded for further development.  

FINDING OF FACT

Competent medical evidence shows that the Veteran's back 
condition is causally related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for back condition are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Analysis

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
back condition is warranted.  

The Veteran's service treatment records for his period of 
active duty from June 1954 to June 1957 are unavailable, and 
are presumed to have been lost in a fire at the National 
Personnel Records Center (NPRC).  When a veteran's records 
are lost or destroyed, VA has a heightened duty to assist, 
which includes searching for alternate records.  Washington 
v. Nicholson, 19 Vet. App. 362, 369-71 (2005).  In a January 
2004 VCAA letter, the RO informed the Veteran of the types of 
evidence he could submit in furtherance of his claim.  In 
February 2004, the Veteran responded to that list with a 
statement addressing all of those sources specifically.  The 
record, at that time, did not reflect any additional steps 
taken by VA itself to obtain records from alternate sources.  
The claim was remanded in April 2008 and the RO was 
instructed to request all secondary sources of service 
treatment reports, such as the Surgeon General's Office or 
morning reports.  The RO made such a request and no 
additional documents were available.  

The Veteran has consistently reported that he was treated for 
a serious infection, specifically gonorrhea, while serving in 
Korea.  The Veteran further alleged that this infection 
triggered the onset of his current back disability, 
ankylosing spondylitis.  The February 2004 VA medical 
examination resulted in diagnoses of (1) Spine pain since 
1955; (2) Ankylosing spondylitis with painful and very 
limited range of motion; and (3) Degenerative disc disease of 
the spine.  This examination did not offer an opinion as to 
the likelihood of a nexus between the current back disability 
and the Veteran's service including the possible link, if 
any, between an in-service bacterial infection and the 
Veteran's ankylosing spondylitis.  The April 2008 remand 
asked an examiner to opine as to whether it was as least as 
likely as not that any diagnosed disability was related to 
his military service including his alleged bacterial 
infection (gonorrhea).  

The Veteran was examined at the VA in May 2009.  The Veteran 
reported his military history and stated that when he was in 
Korea in 1955 he was infected with venereal disease -
gonorrhea.  According to the Veteran, it was severe and he 
also had gonorrhea urethritis.  The Veteran stated that after 
he was treated with antibiotics, gonorrhea subsided and he 
was cured completely.  After the time he was infected and 
treated for gonorrhea he started complaining of lower back 
pain.  The pain was in both sacroiliac joints and lumbar 
spine.  He had increased lower back pain after he was 
released from military service.  The Veteran stated he was 
seen a few times by his family doctor around 1969 for flare-
up of his lower back pain.  

At the examination, the Veteran complained of stiffness and 
limited range of motion in the thoracolumbar spine and 
cervical pain.  He stated that in August 2008, he was in a 
motor vehicle accident and he had injury of the cervical 
spine and surgery for this with fusion.  After the surgical 
treatment the patient was told that he was ankylosing 
spondylitis of the cervical spine.  In 2007, the Veteran 
reported a history of TIA and sometime after this he had foot 
drop in left.  Because of his diagnosis of ankylosing 
spondylitis, the Veteran was not able to work since 1974 and 
he was with Social Security Disability pension since that 
time. No bladder or bowel complaints related to the spine 
condition.  During the last twelve months the Veteran 
reported incapacitating episodes-injury of the cervical 
spine and surgery in 2008.  

The examiner opined that it was at least as likely as not 
that the patient's lower back pain and the pain in both 
sacroiliac joints started in military service and after his 
infection with gonorrhea.  In my opinion, it is at least as 
likely as not that his ankylosing spondylitis started in 
military service and it is service-connected.  His military 
records from his active service from June 1954 until June 
1957 are not available because they were lost in a fire.  All 
of the other records were reviewed and they were positive for 
ankylosing spondylitis.  

After reviewing the record, resolving reasonable doubt in the 
Veteran's favor, the Board finds the evidence of record to be 
at least in relative equipoise.  The Veteran's service 
treatment records have been destroyed and thus there is no 
documentation as to the infection, gonorrhea, that the 
Veteran contends he got in service.  As stated above, under 
Washington v. Nicholson, the VA has a heightened duty to 
assist the Veteran when records have been destroyed.  All 
such efforts by the VA have been fruitless and the Veteran's 
service treatment records have not been able to be located.  
However, the Veteran has consistently stated and testified 
that he contracted gonorrhea in the service in 1955.  
Additionally, the May 2009 examiner opined that it was at 
least as likely as not that the Veteran's lower back pain and 
the pain in both sacroiliac joints started in military 
service and after his infection with gonorrhea.  

Thus, the evidence of record is at least in relative 
equipoise.  Accordingly, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a back condition 
was incurred in service and service connection is warranted.  
38 U.S.C.A. §§ 5107, 1154(b);. 38 C.F.R. § 3.303.   


ORDER

Service connection for back condition is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


